 -578DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the quality control department in the classifications ofquality control helper apprentice, quality control mechanic, laboratory:technician, and engineering technician were technical employees whoseinterests were not distinguishable for bargaining purposes from those.of other unrepresented technical employees in the shipyard.'Theratesetters appear to have a close community of interest with produc-tion checkers as in most instances they have worked in this capacityand they retain seniority in the production checkers unit.Under cur-.rent Board policyas setforth inSheffield 5they might appropriately.be included in a unit with the production checkers .6However, nolabor organization seeks a unit consisting of ratesetters and produc-tion checkers.Additionally, it appears that production progressorsin department 2 do similar or related work to ratesetters and are notincluded in the petition.From the foregoing and from the entire record, we find that theemployees sought in the instant petition do not constitute a unit ap-propriate for collective bargaining under established Board standards.We shall, accordingly,dismissthe petition.[The Board dismissed.the petition.]Case No.15-RC-2356,issued October 22, 1961(not published in NLRB volumes), dis-missing a petition for employees of the quality control department.6 TheSheffieldCorporation,134 NLRB 1101.EThe Employer'smotion at the close of the hearing requesting the Board to rescind the-certification of representatives in the production checkers unit hitherto issued in CaseNo. 15-R-1077 (not published in NLRB volumes),.Isherewith denied, inasmuch as that-question cannot be said to have been adequately litigated herein.United States Welding Works Company,Inc.andInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America,Local No. 452.Case No. 27-CA-1152. June1P2, 1962DECISION AND ORDERUpon charges duly filed on January 17, 1962, by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,ofAmerica, Local No. 452, herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein called theGeneral Counsel, by the Regional Director for the Twenty-seventhRegion, issued a complaint dated March 7, 1962, against UnitedStatesWelding Works Company, Inc., herein called the Respondent.The complaint alleged that the Respondent violated Section 8(a) (1)of the Act by promising certain benefits to employees if they wouldabandon the Union...,_.... _ __.On March 15,'1962; Respondent filed its answer to the complaintdenying the allegation and alleging as an affirmative defense that its137 NLRB No.,63. UNITED STATES WELDING WORKS COMPANY, INC.579conduct was protected by the First Amendment to the Constitutionof the United States and Section 8(c) of the Act.Thereafter, allparties joined in a stipulation to transfer the proceeding directly tothe Board. In their stipulation, the parties agreed to waive a hear-ing before a Trial Examiner, the making of findings of facts andconclusions of law by a Trial Examiner, and the issuance of an Inter-mediate Report and Recommended Order. The parties further stipu-lated that the entire record shall consist of the complaint, the Respond-ent's answer, and a stipulation of facts together with the exhibitsattached thereto.On March 28, 1962, the Board issued an orderapproving the stipulation and transferring the case to the Board forthe purpose of making findings of fact and conclusions of law andthe issuance of a Decision and Order. Thereafter, the General Coun-sel and the Respondent filed briefs with the Board.Upon the basis of the stipulation of the parties, the briefs, and theentire record in the case, the Board makes the following : 1FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUnited States Welding Works Company,Inc., is aColorado cor-poration having its principal office, plant, and place of business inDenver, Colorado, where it is engaged in the distribution of weldingsupplies.During the 12-month period ending June 30, 1961, Re-spondent grossed approximately $575,000 in revenues, and in excessof $50,000 of the amount. was derived fromsalesmadedirectly toplaces located, outside the State of Colorado.We find that Respondent is, and has been at all times material here-to, engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 452, is adlabor organizationwithin the meaning of Section 2 (5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICEThe sole issue in this case, on the facts stipulated by the parties, iswhether the Respondent violated Section 8(a) (1) of the Act bypromising employees who were union members certain benefits if theywould abandon the Union. Briefly, the facts are as follows :Respondent, for the past 3 or 4 years, had been considering institu-tion of a deferred profit-sharing plan for employees who were not inthe bargaining unit represented by the Union. In June 1961, the'Pursuant to the provision of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Leedom,Fanning,and Brown]. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan was adopted. During the first week of December 1961, Respond-ent held a dinner for employees who were eligible to participate inthe plan in order to familiarize them with the deferred profit-sharingplan and its benefits.The dinner was tendered only to those em-ployees eligible to participate in the plan.On three or four occasions union members approached Mr. Lofgren,Respondent's president, and inquired how they might get out of theUnion.One such employee, Roger Whitaker, was referred by Lofgrento the National Labor Relations Board.On January 12, 1962, Whit-aker, in accordance with procedural information previously receivedat the Denver, Colorado, office of the Board, filed a decertificationpetition with the Board.Unfair labor practice charges alleging, insubstance, that Respondent has instituted the profit-sharing plan to.destroy its majority, were filed by the Union on January 17, 1962.These charges were dismissed.Respondent's president, on January 22, and again on February 2,.1962, sent letters to all of Respondent's employees including those inthe bargaining unit represented by the Union.The first letter in-formed the employees, that a decertification petition had been filed ;that such petition requested the Board to conduct an election todetermine whether the Union would continue to represent the employ-ees in the bargaining unit; that majority rule would determine theoutcome of the election; and that the Respondent would keep theminformed of further developments.The second letter, dated Febru-ary 2, is the one relied upon by the General Counsel as the gravamenof the 8(a) (1) allegation of this complaint.The body of that letter,.which was signed by Respondent's president, reads as follows :When I wrote you last week, advising you of the company'sreceiving notice from the National Labor Relations Board of afiling of a petition for an election among those of you in thebargaining unit, I said that I would attempt to keep you informed.As of this writing the election has been blocked, as the resultof an apparent delaying tactic of the Teamsters Union by theUnion's filing of an unfair labor practice charge against the com-pany.The charge alleges :Since on or about January 1, 1962 the above named Em-ployer discriminatorily instituted a profit sharing plan fornon union employees only.Above named profit sharing planwas instituted in order to undermine and destroy the under-signed labor organization's majority status.By the aboveand other acts the above named employer has interfered with,restrained and coerced its employees in violation of theirrights guaranteed by Section 7 of the act. UNITED STATES WELDING WORKS COMPANY, INC.581The company considers this action on the part of the Team-sters, clearly and simply an attempt to harass both the employeesand the company by delaying the secret National Labor RelationsBoard's conducted election that the employees have requested.As many of you recall, we discussed the new profit sharing planlast June with those of you who were eligible to participate.Asyou all know there are many ways in which we, as employeescan be compensated. Some of the methods used at U.S. Weldingare a straight hourly wage, a weekly or monthly salary, a com-mission or a combination of these.We all are familiar with thefirst two methods.A good example of the third method is ourdriver-salesmen, who are paid a weekly salary and also on a com-mission basis.So too, the profit sharing plan adds another methodof compensation for eligible employees, another combinationmethod if you please.The company feels that the Teamsters charge is unfair, un-founded, and intended primarily to delay the desire of theemployees-a free, secret, government conducted election.Torepresent the interests of the company and to help make the truthknown to the National Labor Relations Board we have turned thematter over to the company attorney.As of this time there isnothing additional to report except to say that I will continueto keep you advised of the developments on this importantsubject.The General Counsel contends that the effect of this foregoingletter in the context of a forthcoming decertification election is tooffer employees who are union members the benefits of the Employer'sprofit-sharing plan if they will abandon the Union.We do not soconstrue it.There is nothing in the letter itself which contains suchan offer, and there is no other evidence in the record which warrantsthe construction urged by the General Counsel.We shall, accord-ingly, dismiss the complaint.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local No. 452, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.[The Board dismissed the complaint.]